Rubin, Assistant Deputy Attorney General,
You have requested us to advise you if the State Employes’ Retirement Board, in view *231of the opinion of the Pennsylvania Supreme Court in Jameson v. Pittsburgh, 381 Pa. 366 (1955), should discontinue paying the increased annuities granted retired State employes under the Act of January 19, 1952, P. L. 2176, 71 PS §1743.1.
The above act established minimum allowances for beneficiaries who were receiving either a disability or superannuation retirement allowance under the State Employes’ Retirement Act, the Act of June 27, 1923, P. L. 858, 71 PS §1731 et seq. In compliance with the provisions of the 1952 amendment, the State Employes’ Retirement Board recalculated retirement allowances of beneficiaries of record on the effective date of the act. As a result, increased annuities were granted to 749 members.
Article III, sec. 11, of the Pennsylvania Constitution states that:
“No bill shall be passed giving any extra compensation to any public officer, servant, employee, agent or contractor, after services shall have been rendered or contract made, nor providing for the payment of any claim against the Commonwealth without previous authority of law.”
In Koehnlein v. Retirement System for Employees of Allegheny County, 373 Pa. 535, 97 A. 2d 88 (1953), the Supreme Court of Pennsylvania held that an act granting increased retirement allowances to an employe retired before passage of the act was unconstitutional as a grant of extra compensation after services were rendered.
In the Jameson case the situation was similar except that to become eligible for the increased allowance the retired employe had to make a contribution of $200 into the retirement fund. The Supreme Court held that such payment made no difference in the situation, that an increased pension is still “gratuitous disbursement” to which the employe was not entitled.
*232Since the principles of the Koehnlein and Jameson cases are equally applicable to the problem you present, it is our opinion that the State Employes’ Retirement Board may not continue to pay the increased retirement allowances granted to employes retired on or before the effective date of the Act of January 19, 1952, P. L. 2176.